                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DEWINA L. DANLEY,                                  )
                                                    )
                        Plaintiff,                  ) Case No. 16-cv-2872
                                                    )
                 v.                                 ) Judge Sharon Johnson Coleman
                                                    )
 JOYCE ZYDLO,                                       )
 individually and as Executor and Trustee           )
 of the Stanley M. Zydlo Trust date[d]              )
 May 26, 1981                                       )
                                                    )
                        Defendant.                  )
                                                    )


                         MEMORANDUM OPINION AND ORDER

       Plaintiff, Dewina Danley (“Danley”) brings this suit against Joyce Zydlo (“Zydlo”) for failure

to distribute assets pursuant to her obligation as (1) the Executor of Danley’s late ex-husband,

Stanley M. Zydlo’s (“Decedent”) estate, and (2) the Trustee of the Stanley M. Zydlo 1981 Trust

(“1981 Trust”). On March 29, 2018, this Court denied Zydlo’s motion for summary judgment

pursuant to Federal Rule of Civil Procedure 56. Zydlo has now moved for reconsideration under

Federal Rule of Civil Procedure 54(b). For the reasons explained below, Zydlo’s [104] motion for

reconsideration is denied.

       Background

       This lawsuit stems from an unpaid obligation between Decedent and his ex-wife Danley

under their Divorce Property Settlement Agreement (“PSA”). Danley married Decedent in 1957.

The two were divorced in 1975. Under the PSA, Decedent agreed to maintain certain insurance

policies totaling $150,000 with Danley as the beneficiary. In 1976, Decedent married Zydlo and the

two remained married until Decedent’s death on June 3, 2015. On July 25, 1995, Decedent executed



                                                  1
a Restatement of his 1981 Trust and named Danley as the beneficiary of $150,000 minus any

insurance proceeds she might receive during Decedent’s life.

        Upon Decedent’s death, Danley was not paid $150,000. Zydlo, as Trustee of Decedent’s

Estate, submitted a Small Estate Affidavit which stated that the only assets in the 1981 Trust after all

debts were paid were four vacant parcels of land, one of which was designated to be given to one of

Decedent’s children. Zydlo offered the three remaining parcels of land to Danley in consideration

for a Release and/or execution of the PSA. Danley rejected this offer. Danley then filed suit against

Zydlo. Danley’s third amended complaint raises claims of: (1) breach of fiduciary duty, (2)

constructive fraud, (3) breach of contract, (4) an accounting of the estate, (5) removal of Zydlo as

Trustee, and (6) unjust enrichment.

        Zydlo filed a motion for summary judgment against all of Danley’s claims. On March 29,

2018, this Court denied Zydlo’s motion. The Court found that the evidence on record did not

resolve all material issues in defendant’s favor. Zydlo moves for reconsideration arguing that the

Court “denied Zydlo’s summary judgment motion as to all six of Danley’s claims, stating in a

wholesale manner, and without breaking out its analysis on a count by count basis, that material

factual issues existed warranting denial of the motion in its entirety.” Dkt. 106 at 2.

        Legal Standard

        A motion for reconsideration “‘serve[s] a limited function: to correct manifest errors of law

or fact or to present newly discovered evidence.’” Caisee Nationale de Credit Agricole v. CBI Industries,

Inc., 90 F.3d 1264, 1269 (7th Cir. 1996)(quoting Keene Corp. v. Int’l Fidelity Ins. Co., 561 Supp. 656, 665

(N.D. Ill. 1982), aff’d, 736 F.2d 388 (7th Cir. 1984)). To prevail on a motion for reconsideration, a

party must show that there are newly discovered facts, an intervening change in the law, “‘or that the

court has overlooked and thus failed to consider an aspect of the law presented by the [moving

party] which, if left unredressed, would result in a clear error or cause manifest injustice’” Flint v. City


                                                     2
of Milwaukee, No. 14-CV-333-JPS, 2015 WL 1523891 *1 (E.D. Wis. Apr. 2, 2015) (citing Metro.

Entm’t Co., Inc., Koplik, 25 F. Supp. 2d 367, 368 (D.Conn. 1998)). As such, “reconsideration is not for

rehashing previously rejected arguments.” Caisee Nationale de Credit Agricole, 90 F.3d at 1270.

        Analysis

        1.       Breach of Fiduciary Duty

                A.       Deposition Testimony

        Zydlo argues that summary judgment should have been granted against Danley’s breach of

fiduciary duty claim for two independent reasons. First, Zydlo contends that Danley’s deposition

testimony undermines her breach of fiduciary duty claim. Danley’s statement reads in relevant part:

          Q. So you are not- you are not alleging that Joyce breached any fiduciary duties
          as trustee of the [1981 Trust] agreement, right? You have no knowledge of any
          breaches?

          A.    No.

Dkt. 76 ¶ 34. Zydlo asserts that because Danley answered “no” when asked about her knowledge of

a fiduciary duty breach under oath, it is binding against her breach of fiduciary duty claim for

summary judgment purposes. According to Zydlo, this statement is a contradiction of Danley’s

claim and apparently resolves any issue of fact regarding the breach of fiduciary cause of action.

        The Seventh Circuit has determined that a party cannot defeat summary judgment by

creating sham issues of fact by submitting affidavits that contradict their prior sworn testimony.

Dunn v. Menard, Inc., 880 F.3d 899, 910 (7th Cir. 2018) (citing Bank of Illinois v. Allied Signal Safety

Restraint Systems, 75 F.3d 1162, 1169 (7th Cir. 1996)). The Court disagrees with Zydlo that Danley’s

answer to the question was a statement of fact. Knowledge of a breach of fiduciary duty is a legal

conclusion to which can be disregarded for summary judgment purposes. See Laboy v. Alex Displays,

Inc., No. 02 C 8721, 2003 WL 21209854 (N.D. Ill. May 21, 2003) (holding that while a contradicting




                                                      3
legal conclusion may be relevant to credibility, it does not impact the prior the statement of fact)

(citation omitted).

        Further, Zydlo has not established that Danley, as a layperson, would know what constitutes

a breach of fiduciary duty. See Donohoe v. Consolidated Operating & Production Corp., 736 F. Supp. 845,

863 (N.D. Ill. 1990) (reasoning that because the deponent was an attorney, it was irrelevant whether

a question contemplated a legal conclusion as “the concept of fiduciary duty must be familiar”). aff’d

in relevant part, 982 F.2d 1130 (7th Cir. 1992). Thus, the Court discounts Danley’s statement as a legal

conclusion rather than a conflicting statement of fact. Zydlo has not demonstrated a “sham” issue of

material fact to reverse the Court’s denial of summary judgment regarding the breach of fiduciary

duty claim.

                B.        Small Estate Affidavit and Insurance Proceeds

        Next, Zydlo argues that by submitting the Small Estate Affidavit, which showed that there

were no assets to pay the $150,000 claim to Danley, Zydlo could not have breached any fiduciary

duty. A fiduciary relationship exists between a trustee and beneficiary as a matter of law. Janowiak v.

Tiesi, 402 Ill. App. 3d 997, 1006, 932 N.E. 2d 569, 579, 342 Ill. Dec. 442,453 (2010). Generally, a

successor trustee who is appointed because of the removal or death of the original trustee is not

liable for breaches of fiduciary duty committed by her predecessor. Dick v. Peoples Mid-Illinois Corp.,

242 Ill. App. 3d 297, 304, 609 N.E.2d 997, 1002-03 (Ill. Ct. App. 1993). However, the successor

trustee is liable where she does not take proper steps to ensure the predecessor’s breach of trust is

redressed. Id. at 1003.

        In this case, it is undisputed that on July 25, 1995, Decedent amended his 1981 Trust and

provided a $150,000 bequeath to Danley according to their PSA. However, as trustee to the 1981

Trust, it does not appear that Decedent acted in the best interest of Danley as the beneficiary. See

Janowiak, 932 N.E. 2d at 580 (“The relationship between trustee and beneficiary is such that the


                                                    4
duties rest upon the trustee to serve the interest of the beneficiary with complete loyalty, excluding

all self-interest”). This is demonstrated by the Trust’s lack of assets and Decedent’s actions regarding

certain insurance policies. As successor trustee, Danley had a duty to redress this breach of fiduciary

duty. See Dick, 609 N.E.2d at 1002-03. Zydlo cites no legal authority for the argument that she could

only be liable if she had “actual knowledge” of Decedent’s breach. Furthermore, it is undisputed that

Zydlo did not list Danley as a creditor on Decedent’s Small Estate Affidavit though she was required

to.

        The parties dispute whether certain transactions committed by Decedent on behalf of Zydlo

were a breach of Decedent’s fiduciary duty (upon which Zydlo, as successor trustee, would need to

redress). For example, in February 1992, Decedent named Danley as beneficiary to a 69.25 %

interest of an insurance policy worth $90,000. Dkt. 86 ¶ 13. Yet in 2003, Decedent cancelled this

policy and received a check for $ 59,032.82. Dkt. 86 ¶ 8. While as the owner of the insurance policy,

Zydlo may have been able to cancel it, there is a material dispute as to whether this action was a

fiduciary breach against Danley under the 1981 Trust to which Zydlo would have had a duty to

redress. In viewing the evidence in a light most favorable to the non-moving party at the summary

judgment stage, the Court did not commit manifest error of law or fact when it held that there

existed material issues in dispute regarding Zydlo’s alleged breach of fiduciary duty to Danley.

Zydlo’s motion for reconsideration on this basis is denied.

        2.      Constructive Trust

        Zydlo argues that the Court erred in not granting summary judgment against Danley’s claim

of constructive fraud. Under Illinois law, when a breach of fiduciary duty occurs, there is a

presumption of constructive fraud. LaSalle Nat. Trust, N.A. v. Board of Directors of the 1100 Lake Shore

Drive Condominium, 287 Ill. App. 3d 449, 455, 677 N.E. 2d 1378, 1383 (Ill. App. Ct. 1997).

“[C]onstructive fraud does not require actual dishonesty or intent to deceive.” Id. As mentioned


                                                    5
previously, there are material issues to be resolved at trial concerning Zydlo’s alleged breach of

fiduciary duty. For that reason, the presumption of constructive fraud remains. Zydlo’s motion for

reconsideration as to Danley’s constructive fraud claim is denied.

        3.      Breach of Contract

        Zydlo argues that the Court committed manifest error by denying summary judgment as to

Danley’s breach of contract claim. Count three of Danley’s third amended complaint alleges that as

Executor of the Estate and Successor Trustee, Zydlo is liable for breach of contract by failing to pay

Danley $150,000 according to the terms of the PSA. But Zydlo contends that because she was not a

signatory to the PSA, she cannot be held liable for breach of contract as a matter of law. However,

paragraph H(7) of the PSA states that the agreement is binding on the parties’ “executors,

administrators, heirs, devisees, beneficiaries, and other legal representatives.” Dkt. 52-1 at 8-9. While

Zydlo did not sign the PSA, as Executor of Decedent’s Estate, she may be held liable for wrongful

action that may have led to the Estate being insolvent. First of America Trust Co. v. First Illini Bancorp,

Inc., 289 Ill. App. 3d 276, 282, 685 N.E. 2d 351, (Ill. App. Ct. 1997) (“[A]n executor is personally

liable for any liability arising from an allegedly wrongful act”). Because the PSA states that it is

binding on executors, the Court finds that it did not commit error by holding that there existed

material factual disputes regarding this claim. As such, Zydlo’s motion for reconsideration for

summary judgment against Danley’s breach of contract claim is denied.

        4.      Standing to Seek an Accounting

        The next error, according to Zydlo, is the Court’s denial of summary judgment against

Danley’s claim for an accounting. Court four of Danley’s third amended complaint seeks an

accounting of Zydlo’s actions as Executor and Successor Trustee of Decedent’s Estate. Zydlo argues

that Danley lacks standing to sue for an accounting because she is neither a devisee under

Decedent’s will or entitled to an inheritance under intestacy laws. In support, Zydlo refers to her


                                                     6
original summary judgment brief which cites an Illinois Appellate Court case from 1938. Dkt. 75 at

10 (citing Voris v. Rutledge, 297 Ill. App. 383 (Ill. 1938)). Still, the eighty-year old case is

distinguishable. In Voris, the court of appeals held that the plaintiff could not sue her former

husband’s estate for an insurance policy he maintained. Voris, 297 Ill. App. at 387. Voris does not

contemplate a plaintiff who is a beneficiary to an insurance policy nor did the parties maintain a

marital property separation agreement. Contrary to Zydlo’s argument, a party has standing to sue for

accounting against the executor of an estate when he or she has an economic interest. See In re Estate

of Burgeson, 125 Ill. 2d 477, 485, 532 N.E. 2d 825, 827 (Ill. 1988). Zydlo has not demonstrated a

manifest error in law or fact pertaining to Danley’s accounting claim. Accordingly, Zydlo’s motion

for reconsideration regarding Count four is denied.

        5.       Removal of Zydlo as Trustee

        Zydlo argues that because no assets existed in Decedent’s estate, the Court committed error

denying summary judgment against Danley’s count to remove Zydlo as Trustee. However, as

discussed above, there are material issues in dispute regarding whether Zydlo breached a fiduciary

duty against Danley. As such, removal of Zydlo as Trustee remains a possible equitable remedy.

Laubner v. JP Morgan Chase Bank, N.A., 386 Ill. App. 3d 457, 467, 898 N.E. 2d 744, 753, 325 Ill. Dec.

697, 706 (“A court of equity has inherent powers to remove a trustee for breach of trust,

misconduct, or disregard of his fiduciary duties”). Accordingly, Zydlo’s motion for reconsideration

regarding this claim is denied.

        6.       Unjust Enrichment Claim

        Finally, Zydlo argues that the Court should have granted summary judgment against

Danley’s unjust enrichment claim. The Court agrees with Zydlo that unjust enrichment is not a

stand-alone cause of action, but one that depends on an independent claim of wrongdoing. Martis v.

Grinnell Mut. Reinsurance Co., 388 Ill. App. 3d 1017, 1024, 905 N.E. 2d 920, 928 (Ill. App. 2009).


                                                       7
Nevertheless, because Zydlo did not meet the burden for summary judgment and has not met her

burden for reconsideration on Danely’s independent claims, the unjust enrichment claim will go

forward as well. Zydlo’s motion for reconsideration as to Danley’s unjust enrichment claim is

denied.

          Conclusion

          Based on the foregoing discussion, Zydlo’s motion for reconsideration [104], is denied as to

all six Counts of Danley’s third amended complaint.

IT IS SO ORDERED.

Date: 10/29/2018

                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                    8
